BRICKELL, C. J.
1. The statute of frauds avoids gifts or conveyances, only as to creditors or purchasers, the persons who may sustain injury from them. Between the parties and their privies, they are valid, and have the same operation and effect as if founded on a valuable consideration, fair, bona fide, untainted with a covinous intent. Strangers have no right or interest in questioning, and are not permitted to impeach or disturb them. When, therefore, a party, claiming to be a creditor, avers a gift or conveyance to be in fraud of his rights, and void under the statute, the primary fact is the existence of a debt, to which the property given or conveyed would be subject, if the gift or conveyance did not stand in the way, obstructing legal remedies to reach it. This fact is open to controversy, and parties claiming under the gift or conveyance have not only the right to require that it shall be proved, but have the right to prefer, against the claim or demand pleaded, any defenses, not merely personal, which the debtor could make in an independent suit upon it.
2. A judgment against the donor or grantor, whether rendered prior or subsequent to the gift or conveyance, is competent evidence of the debt — of the fact that the party, in whose favor it was rendered, stands in a relation to be affected and injured by the gift or conveyance. When rendered in the regular course of judicial proceedings, by a court of competent jurisdiction, in the absence of fraud or collusion, it is conclusive evidence of a debt existing at the time of its rendition. Snodgrass v. Br. Bank Decatur, 25 Ala. 161; Dubose v. Young, 14 Ala. 137. It establishes the relation of debtor and creditor *523between tbe parties to tbe record, and tbe amount of tbe indebtedness. There may have been error, or irregularity, in its rendition, or laches in making defense against it; or the court may have mistaken the law, and the rights of the parties to it. The controversy it silences, cannot be reopened and retried collaterally. The donee or grantee cannot inquire into its merits, or allege error, which the debtor could have corrected only by an appeal or writ of error to a superior tribunal. — Candee v. Lord, 2 Corns. (N. Y.) 269; Swihart v. Spaner, 24 Ohio St. 432; Sidensparker v. Sidensparker, 52 Me. 481; Jenness v. Berry, 17 N. H. 549; Wingate v. Haywood, 40 N. H. 437; Bump on Fraud. Conv. 557-8.
The decrees in favor of the complainants were rendered by a court of competent jurisdiction, íd the regular course of proceedings, the defendant having full opportunity of contestation. Their validity is undisputed by the defendants— no fraud, collusion, or want of good faith in obtaining them, is imputed. Whether the court was in error in rendering them, or whether a defense could have been made which would have prevented their rendition, are not open inquiries, and should not have been considered in the court below in the course of this suit.
3. Fraud is a conclusion of law ; and a mere general averment that a deed is fraudulent, or that it was made with the intent to hinder, delay, or defraud creditors, is insufficient. There must be an averment of the facts which constitute the fraud, or which tend to support the conclusion. — Flewellen v. Crane, 58 Ala. 627; Gilbert v. Lewis, 1 DeGex, J. & Sm. 49. In Flewellen v. Crane, supra, the averments were, that a conveyance, purporting on its face to be made in payment of a debt due from the grantor to the grantee, was “ fraudulent and void as against pre-existing creditors,” and that it was “ made with the intent to hinder, delay, or defraud said creditors.” There was no averment impeaching the adequacy or bonafides of the consideration expressed; no averment that the debt was not justly due from the grantor to the grantee; no averment of a secret trust for the grantor. The averment was held insufficient to support a decree final, rendered on a decree pro confesso, which declared the conveyance void for fraud. General certainty is sufficient in pleadings in equity ; and though a mere general charge of fraud is insufficient, it is not to be understood that the particular facts and circumstances which confirm or establish it should be minutely charged.. — Story’s Eq. PI. § 252. These are matters of evidence, and it is not necessary, or proper, that pleadings, at law or in equity, should be incumbered with all the matters of evidence it may be intended to introduce, A general aver*524ment of facts — not of conclusions of law — upon which the rights of the parties depend, is sufficient.
The bill before us may not be drawn with the certainty and precision which is desirable, and which the facts developed by the evidence rendered practicable. Still, we think, construing it fairly, without indulging intendments or presumptions in favor of the pleader, that it must be regarded as averring, not only an actual intent to defraud the complain^ 'ants, as creditors of the grantor, but the general facts which constitute the fraud. It is first alleged that, a short time before the commencement of the suits, in which the complainants obtained the decrees it is the purpose to enforce, and for many years previously, the grantor owned and was possessed of a large property, real and personal, “ which has been so artfully and fraudulently arranged and conveyed, that no title to any portion thereof is noto in the name of the said Haywood Pipkin, and he. pretends that he has no property subject to levy and sale under execution.” This is followed by an averment of the conveyances and transfer which are impeached, as to each of which there is an averment that the consideration was assumed, or fictitious ; and a general averment that each was made with the intent to hinder, delay, or defraud the complainants. There is a succeeding averment of a fraudulent combination between the grantor and the grantees, to defeat the complainants in the collection of any decrees they might thereafter obtain. These averments plainly inform the defendants of the facts upon which the complainants rest their right to relief, and put in issue the validity of the conveyances impeached.
4. Conveyances cannot be avoided, when made upon a valuable consideration, because of the fraud of the grantor, in which the grantee does not participate. — 2 Brick. Dig. 18, § 71.' But, though a conveyance may recite a valuable consideration, if the recital is not true in fact — if there is a want of satisfactory evidence to establish it — there can be no inquiry into the good faith of the grantee. The fraud of the grantor must be visited on him — he is not clothed with any right or equity which will protect him against the right and equity of the creditors intended to be defrauded, — Clark v. Chamberlain, 13 Allen, 257; Wood v. Hunt, 38 Barb. 302; Huggins v. Perrine, 30 Ala. 396; Cole v. Varner, 31 Ala. 244.
5-6. We may with propriety remark, before proceeding to examine separately the facts in reference to each of the conveyances which are assailed, that the case presents very remarkable characteristics. The inferences from them are all unfavorable to the grantor and grantees, and they must excite the vigilance and jealousy of any tribunal compelled to pass *525upon the fairhess of the transactions. In 1854, the grantor became the guardian of the complainants, and so remained until 1865, when he made in the Court of Probate a final settlement, or that which purports to be a final settlement of his guardianship. As a judicial proceeding, this settlement was a mere nullity, which could not be interposed as a bar to any suit the complainants might commence, for an account and settlement of the guardianship. The decrees rendered against him in 1873, in the suits commenced in November, 1871, show1 that he was largely indebted to the wards. It is plain that he was apprehensive of these suits, and that the results of them were not unexpected to him. By a special act of the General Assembly, approved February 18, 1870, the wife of the grantor, the present defendant Eliza A., is converted into a free-dealer, a feme sole, so far as capacity to contract, to hold and convey property, and to sue and be sued, is concerned. On the 15th February, 1871, his son, the defendant Isaac L., is, by a special act of the General Assembly, relieved of the disabilities of infancy. The consent, if not the solicitation of the grantor, to the enactment of these statutes, must be presumed. It is not pretended that they were enacted without his agency or knowledge, and no reason is offered for the change in the condition and relation of the wife, and of the son. In a short period, the father and husband strips himself of all visible and tangible property, and the wife, son, and sons-in-law become the owners ostensibly. The grantor receives, according to the conveyances, and his own evidence, and that of the grantees, about six thousand dollars, which entirely disappears — no investment is made of it, and it is not said, though their evidence is consistent with no other hypothesis, that he retains it, a barren and unproductive fund his creditors cannot reach. Fraud is not presumed, but, like every other fact, it may be proved by circumstances; and courts, while not indulging presumptions that it is imputable, cannot refuse to draw from uncontroverted facts the inferences flowing from them logically, and naturally. The parties to these transactions profess their good faith, and vigorously disclaim all purpose to defraud. These professions are but their own estimate of their conduct and transactions, and cannot relieve them from affording a reasonable and just explanation of facts which are inconsistent with their opinions.
7¡ The declaration of trust, executed on the 20th of January, 1871, in favor of Mrs. Pipkin, is shown to be untrue in all its recitals of consideration. This does not happen from inadvertence, or mistake, or carelessness. All the facts were known to the husband, and, according to his evidence, were *526known to the wife, who frequently made inquiries as to the investment or disposition he had made of her moneys ; and he kept them separate from his own means. An instrument, misrepresenting the transaction to which it relates, is, at all times, the object of doubt and suspicion, which diminishes, or increases, as there is evidence negativing an intent or any motive to deceive, or evidence that there was deliberate, intentional deceit.
8-9. In March, 1871, without consideration, the lands which the husband had purchased of Turner, at his request, are conveyed to the wife. This, at best, if fair, would be but an advancement to the wife, repelling the presumption of a resulting trust in favor of the husband. In derogation of the rights of the creditors of the husband, at their instance, a court of equity deals with the transaction as if the conveyance was immediate from the husband. — 1 Am. Lead. Cases, 50; Huggins v. Perrine, 30 Ala. 396; Elliott v. Horn, 10 Ala. 384; Patterson v. Campbell, 9 Ala. 933. In December, 1871, these lands are conveyed, by deed of bargain and sale, to Cameron, the brother of the wife, and the son-in-law of the husband. In January, 1872, by deed of bargain and sale, Cameron conveys a part of the lands to his brother-in-law, the son-in-law of Pipkin. If the sale and conveyance to Cameron was real, upon an actual valuable consideration, as it imports, it is apparent that clearer and more convincing evidence of his ability to purchase would have been given. There would, also, have been some satisfactory evidence of the disposition made by husband or wife, of the large sum of money which it is said he paid. There is a want of evidence on this point. So, there is a want of satisfactory evidence, explaining the immediate sale and conveyance to Thornton. The fact remains, that the lands pass to the sons-in-law of an embarrassed debtor, apprehensive of suits, and his creditors are hindered and delayed. There are too many badges of fraud surrounding these transactions, for a court to sanction them, without clear evidence of the ability of Cameron to purchase, of the payment of the purchase-money, of his ignorance of the fraudulent purposes of the husband in the original conveyance to the wife, and of his various contrivances by which his visible property was partitioned among his wife and children. — Hubbard v. Allen, 59 Ala. 283; Harrell v. Mitchell, 61 Ala. 270.
The sale of the merchandise and choses in action stands affected by all the facts and circumstances which are unfavorable to the conveyances we have been considering. It is so near in point of time to those conveyances, and to the commencement of the suits against the vendor, that, in the light *527of the evidence,- it can but be regarded as one' of the instrumentalities the parties were employing to place all available property beyond the reach of any decree which might be obtained in those suits.
The chancellor erred, in not granting the relief prayed by tbe complainants ; and the decree must be reversed, and the cause remanded, for further proceedings in conformity to this opinion)
Stone, J., not sitting.